Jordan, Presiding Judge.
This is an appeal by a garnishor in the lower court from a judgment in favor of the claimant bank. The appellant asserts that the sole issue "is whether or not the claimant lost its lien or its priority by reason of the fact that its security instrument is not witnessed.” The record discloses an unrecorded and unwitnessed bill of sale to secure debt and an unwitnessed financing statement, both bearing the same date, the latter having been filed with the clerk of the superior court.
Submitted October 6, 1971
Decided November 12, 1971
Rehearing denied November 30, 1971
Edward Parrish, for appellant.
Virgil D. Griffis, for appellees.
A financing statement must be filed to perfect a security-interest, subject to certain exceptions. Code § 109A-9— 302, as amended. The formal requisites of the financing statement include no provision for a witness. Code § 109A-9 — 402, as amended. These provisions supersede Chapters 67-1, 67-11, 67-13 and 67-14 of the Code, relating to mortgages, etc., to the extent in conflict therewith. Code § 109A-10 — 103.2.
"What is required to be filed is not, as under chattel mortgage and conditional sales acts, the security agreement itself, but only a simple notice which may be filed before the security attaches or thereafter.” Comments on the Uniform Commercial Code, The American Law Institute and National Conference of Commissioners on Uniform State Laws, 1962 Official Text with Comments, p. 703. "This Section [9-402] departs from the requirements of many chattel mortgage statutes that the instrument filed be acknowledged or witnessed or accompanied by affidavits of good faith. Those requirements do not seem to have been successful as a deterrent to fraud; their principal effect has been to penalize good faith mortgagees who have inadvertently failed to comply with the statutory niceties. They are here abandoned in the interest of a simplified and workable filing system.” Op. cit., p. 704.

Judgment affirmed.


Quillian and Evans, JJ., concur.